DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (U.S. PG Pub # 20150048574).

Regarding claim 1, Seki discloses a seal ring (fig 35) for sealing an annular gap between a shaft and a shaft hole into which the shaft is inserted (gap between 4000 and 4100), the seal ring being annular around an axis (2000 is annular), the seal ring comprising:



a plurality of recessed parts (2222a, 2222b, fig 37 same as fig 35) being formed in such a way as to be spaced apart from each other in a circumferential direction (2222a, 2222b spaced apart circumferentially), the plurality of recessed parts being recessed from the outer peripheral surface toward an inner periphery side (2222a, 2222b),

each of the plurality of recessed parts expands, in a direction of the axis, from one side surface to a position which does not reach another side surface (2222a, 2222b expands from the right side surface of 2000 to a position which does not reach the left side surface of 2000, fig 35), and

the outer peripheral surface includes: a contact surface (2212) between the another side surface and the position which does not reach the another side surface (2212 between left side surface and the position which does not reach left side surface fig 35), the contact surface being an annular surface (2212 is annular); and rib surfaces, each of which is a surface extending between the one side surface and the position which does not reach the another side surface in the direction of the axis, respectively between mutually neighboring recessed parts in the circumferential direction of the plurality of recessed parts (as seen in examiner annotated fig 37 below).

    PNG
    media_image1.png
    363
    626
    media_image1.png
    Greyscale


Regarding claim 2, Seki discloses the seal ring, wherein the rib surfaces are arranged at equal intervals in the circumferential direction (as seen in examiner annotated fig 37 below).

Regarding claim 3, Seki discloses the seal ring, wherein each of the recessed parts includes a bottom surface being a surface facing the outer periphery side (as seen in examiner annotated fig 37 below), and

the bottom surface extends from one end of the recessed part in the circumferential direction to another end of the recessed part in the circumferential direction with inclining with respect to the rib surface such that the bottom surface is depressed (as seen in examiner annotated fig 37 below).

Regarding claim 4, Seki discloses the seal ring, wherein the bottom surface is a plane surface (plane as seen in examiner annotated fig 37 below).

Regarding claim 6, Seki discloses the seal ring, wherein each of the recessed parts includes a bottom surface being a surface facing the outer periphery side (as seen in examiner annotated fig 37 below), and

the bottom surface is recessed toward the inner periphery side from both ends of the recessed part in the circumferential direction such that the bottom surface is depressed (as seen in examiner annotated fig 37 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Huo (CN 104930193).

Regarding claim 5, Seki discloses the seal ring.
Seki does not disclose wherein the bottom surface is a curved surface.
However, Huo teaches wherein the bottom surface is a curved surface (bottom surface of 8, figs 18 and 19 is curved).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the bottom surface of Seki with that of Huo to provide a smoother surface for the fluid in the grooves.


    PNG
    media_image1.png
    363
    626
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675